Exhibit 10.41

 

 

CONFIDENTIAL TREATMENT
REQUESTED

 

AMENDMENT NO. 2

DATED AS OF AUGUST 9, 2018

TO THE

AGREEMENT TO PURCHASE [*] SPARE ENGINE

BY AND BETWEEN

IAE INTERNATIONAL AERO ENGINES AG

AND

WILLIS LEASE FINANCE CORPORATION

FOR ITSELF AND AS SERVICER

DATED AS OF MARCH 16, 2018





 

This document contains proprietary information of IAE International Aero Engines
AG (“IAE AG”).  IAE AG offers the information contained in this document on the
condition that you not disclose or reproduce the information to or for the
benefit of any third party without IAE AG’s written consent.  Neither receipt
nor possession of this document, from any source, constitutes IAE AG’s
permission.  Possessing, using, copying or disclosing this document to or for
the benefit of any third party without IAE AG’s written consent may result in
criminal and/or civil liability.

 

THIS DOCUMENT CONTAINS NO TECHNICAL DATA SUBJECT TO THE EAR OR ITAR.

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Amdt 02-PA-IAE(WLFC) [*] SPEs (2018-Aug-09) For Distribution

SG

54495-0001/141818661.2

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT
REQUESTED

 

AMENDMENT NO. 2

 

THIS AMENDMENT NO. 2, dated as of August 9, 2018 (this “Amendment No. 2”),
amends the Agreement To Purchase [*] Spare Engines,  dated March 16, 2018  (the
“Agreement”),  by and between IAE International Aero Engines AG (“IAE AG”),
 which has an office located at 400 Main Street, East Hartford,
Connecticut 06118, USA and Willis Lease Finance Corporation, a corporation
organized and existing under the laws of the State of Delaware, which has an
office located at 773 San Marin Drive, Suite 2215, Novato, California 94998,
United States (“Willis”).

 

WHEREAS:

The Parties entered into the Agreement to Purchase [*] Spare Engines, dated
March 16, 2018, to purchase twelve (12) new [*] Spare Engines from IAE, which
will be operated by one or more lessee of Willis to support such lessee's [*]
aircraft powered by [*] engines;

The Parties entered into Amendment No. 1 to the Agreement of Purchase [*] Spare
Engines, dated July 25, 2018, to add two (2) additional new [*] Spare Engines to
the Agreement;

The Parties now desire to amend the Agreement to revise the list of Permitted
Affiliates in Appendix 6 of the Agreement.

NOW THEREFORE:

In consideration of the foregoing conditions and of the mutual covenants herein
contained,  IAE AG and Willis hereby amend the Agreement as follows:

1.Appendix 6 of the Agreement is hereby deleted in its entirety and replaced
with the new Appendix 6 provided as Attachment 1 to this Amendment No. 2.

The terms and provisions and attachments contained in this Amendment No. 2
constitute the entire agreement between the parties with respect to the matters
herein described, and supersede all prior understandings and agreements of the
parties with respect thereto.  No amendment or modification of this Amendment
No. 2 shall be binding upon either party unless set forth in a written
instrument executed by both parties.

Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Agreement.  The parties hereby agree and
acknowledge that there has been full and adequate consideration for the mutual
promises contained herein.  The terms and conditions of the Agreement are
incorporated herein by reference.  Except as expressly





 

IAE AG Proprietary - Subject to the Restrictions on the Front Page

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Amdt 02-PA-IAE(WLFC) [*] SPEs (2018-Aug-09) For Distribution

Page 2

54495-0001/141818661.2

 

 

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT
REQUESTED

 

amended hereby, all other terms and conditions of the Agreement shall remain
unchanged and in full force and effect and are hereby ratified and confirmed in
all respects.

This Amendment No. 2 is available for the parties’ consideration until September
10, 2018.  Should the terms and conditions of this Amendment No. 2 be acceptable
to Willis, please indicate such acceptance of this Amendment No. 2 by having an
authorized official of Willis sign each of the two (2) duplicate originals in
the space provided and by returning both signed originals to [*] by September
10, 2018.

This Amendment No. 2 may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original and all of which when taken
together shall constitute the same instrument.

Upon acceptance by IAE AG, as evidenced by execution of the signature block
below, this document will become an enforceable amendment to the contract and
shall be deemed executed in the jurisdiction in which it was signed by IAE AG. 
After acceptance by IAE AG,  IAE AG will return one (1) fully executed duplicate
original Amendment No. 2 to Willis.  The parties agree that facsimile signatures
shall be deemed to be of the same force and effect as an original executed
document.  If executed by facsimile, the parties agree to provide original
signature pages upon request.





 

IAE AG Proprietary - Subject to the Restrictions on the Front Page

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Amdt 02-PA-IAE(WLFC) [*] SPEs (2018-Aug-09) For Distribution

Page 3

54495-0001/141818661.2

 

 

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT
REQUESTED

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
executed in duplicate as of the date last written below.

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

By:

/s/ Dean M. Poulakidas

 

 

 

 

Typed Name:

Dean M. Poulakidas

 

 

 

 

Title:

Senior Vice President

 

 

 

 

Date:

August 10, 2018

 

 

 

 

 

 

 

IAE INTERNATIONAL AERO ENGINES AG

 

 

 

 

 

By:

/s/ Alicia Perrault

 

 

 

 

Typed Name:

Alicia Perrault

 

 

 

 

Title:

Chief Legal Officer

 

 

 

 

Date:

August 14, 2018

 

 





 

IAE AG Proprietary - Subject to the Restrictions on the Front Page

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Amdt 02-PA-IAE(WLFC) [*] SPEs (2018-Aug-09) For Distribution

Page 4

54495-0001/141818661.2

 

 

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT
REQUESTED

 

ATTACHMENT 1

 

“APPENDIX 6

 

LIST OF PERMITTED AFFILIATES

 

WEST Engine Acquisition LLC, a limited liability company organized and existing
under the laws of the State of Delaware

 

Willis Engine Structured Trust Ill, a statutory trust organized and existing
under the laws of the

State of Delaware

 

Willis Engine Structured Trust IV, a statutory trust organized and existing
under the laws of the

State of Delaware

 

Willis Mitsui & Co Engine Support Limited, a limited company organized and
existing under the laws of Ireland

 

CASC Willis Engine Lease Company Limited, a Sino-foreign equity joint venture
organized and existing under the laws of China (Shanghai) Pilot Free Trade Zone,
People's Republic of China

 

Wells Fargo Bank Northwest, National Association (or Wells Fargo Trust Company,
N.A., as applicable), a national banking association organized and existing
under the laws of the United

States of America, or US Bank National Association, a national banking
association organized and existing under the laws of the United States of
America, in each case, not in its individual capacity but solely as Owner
Trustee for the benefit of any of the foregoing.”

 

 

IAE AG Proprietary - Subject to the Restrictions on the Front Page

 

NOTE: Certain Confidential Information in this document (indicated by [*]) has
been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.

 

Amdt 02-PA-IAE(WLFC) [*] SPEs (2018-Aug-09) For Distribution

Page 5

54495-0001/141818661.2

 

 

--------------------------------------------------------------------------------